     Case 7:19-cr-00522 Document 189 Filed on 06/10/20 in TXSD Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  McALLEN DIVISION


 UNTED STATES OF AMERICA                         §
                                                 §
        v.                                       § CRIMINAL NO. M-19-CR-522
                                                 §
 RICARDO QUINTANILLA, et al.,                    §
                                                 §
        Defendants.                              §

                UNOPPOSED MOTION FOR LEAVE TO PARTICIPATE IN
             THE JUNE 16, 2020 STATUS HEARING VIA VIDEOCONFERENCE

 TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW the United States of America, by and through the United States Attorney for

the Southern District of Texas and the Chief of the Public Integrity Section of the Criminal

Division of the Department of Justice and respectfully requests leave for DOJ attorneys Peter M.

Nothstein and Marco A. Palmieri to participate in the June 16, 2020 status conference remotely,

and in support thereof hereby states the following.

       1.      On May 22, 2020, the government filed an Unopposed Motion for Status Hearing

to “inquire regarding the Court’s anticipated trial structure or proceedings, if any, in the event

that the pandemic continues into June.” Dkt. 180.

       2.      On May 27, 2020, this Court set a status hearing for June 16, 2020 at 11:00 am,

and provided that defense counsel and the defendants have the option to appear by video

conference or in person. Dkt. 182.

       3.      On June 1, 2020, the Judges of this Court issued Special Order M-2020-05

continuing all jury scheduled to begin before July 3, 2020. The order also provided that “[i]f any

hearings are held [before July 3], the use of telephone or video conferencing in these proceedings
       Case 7:19-cr-00522 Document 189 Filed on 06/10/20 in TXSD Page 2 of 3



is encouraged when feasible, deemed appropriate by the presiding judge, and permitted by legal

and technology constraints.” Id. at 2.

        4.     On June 5, 2020, the parties jointly moved to continue the trial in this matter. Dkt.

184.

        5.     In order to participate in person, government counsel Peter M. Nothstein and

Marco A. Palmieri, both of whom live in the Washington, D.C. area, would need to fly to McAllen

and stay in a hotel for multiple nights, placing both attorneys at increased risk to contract COVID-

19, as well as quarantine apart from their families for two weeks upon return to Washington.

        6.     For these reasons, DOJ attorneys Peter M. Nothstein and Marco A. Palmieri

hereby request leave to participate in the June 16, 2020 by videoconference or telephone.

        7.     Counsel for all defendants have indicated that the do not oppose this motion.

Respectfully submitted,

RYAN K. PATRICK                               COREY R. AMUNDSON
United States Attorney                        Chief, Public Integrity Section

/s/ Roberto Lopez, Jr.                        /s/ Peter M. Nothstein
Roberto Lopez, Jr.                            Peter M. Nothstein
Assistant United States Attorney              Marco A. Palmieri
State Bar No. 24074617                        Senior Litigation Counsel
1701 West Business 83, Suite 600              Public Integrity Section, Criminal Division
McAllen, Texas 78501                          Email: Peter.Nothstein@usdoj.gov
Phone: 956-618-8010                           Email: Marco.Palmieri@usdoj.gov
Fax:     956-618-8009                         (202) 514-1412

IT IS SO ORDERED.

DONE in McAllen, Texas on ______________________________, 20___.



                                         HONORABLE MICAELA ALVAREZ
                                         UNITED STATES DISTRICT JUDGE
                                         SOUTHERN DISTRICT OF TEXAS
     Case 7:19-cr-00522 Document 189 Filed on 06/10/20 in TXSD Page 3 of 3




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 8th day of June, 2020, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF System, which will, in turn, send
notification of said filing to all counsel of record through the CM/ECF System.

                                            /s/ Peter M. Nothstein
                                            Peter M. Nothstein
                                            Senior Litigation Counsel
                                            Public Integrity Section
